



Exhibit 10.1


SECOND AMENDED AND RESTATED
CBOE HOLDINGS, INC. LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective February 17, 2016)


CBOE Holdings, Inc. has established this Second Amended and Restated CBOE
Holdings, Inc. Long- Term Incentive Plan (second amendment and restatement
effective February 17, 2016) to provide an additional inducement for Eligible
Individuals to provide services to the Corporation or an Affiliate as an
Employee or non-employee Director, to reward such Eligible Individuals by
providing an opportunity to acquire incentive awards, and to provide a means
through which the Corporation may attract able persons to enter the employment
of or engagement with the Corporation or one of its Affiliates. Awards may, in
the discretion of the Board or Committee, and subject to such restrictions as
the Board or Committee may determine or as provided herein, consist of
Non-Qualified Stock Options, Restricted Stock, Restricted Stock Units, Incentive
Compensation Awards, or any combination of the foregoing.


ARTICLE 1
DEFINITIONS
Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Corporation. For purposes of the preceding sentence, the word “control” (by
itself and as used in the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Award” means a Non-Qualified Stock Option, Restricted Stock, Restricted Stock
Unit, or Incentive Compensation award granted under the Plan.
“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under the Plan, as further described in Section 4.2
of the Plan.
“Award Date” means, with respect to any Award, the date of the grant or award
specified by the Committee in a resolution or other writing, duly adopted, and
as set forth in the Award Agreement, provided that such Award Date will not be
earlier than the date of the Committee action.
“Board” means the Board of Directors of the Corporation.
“Cause” has the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation or an Affiliate.
If there is no employment, consulting, or other written agreement between the
Corporation or an Affiliate and the Participant or if such agreement does not
define “Cause,” then “Cause” will have the meaning specified in the Award
Agreement, provided that if the Award Agreement does not so specify, “Cause”
will mean, as determined by the Committee in its sole discretion and solely with
respect to the Plan and any Award made hereunder, the Participant’s (a) willful
and continued failure to perform his or her material duties with the Corporation
or an Affiliate, or the commission of any activities constituting a violation or
breach under any Federal, state, local or non-U.S. law or regulation applicable
to the activities of the Corporation or an Affiliate, (b) fraud, breach of
fiduciary duty, dishonesty, misappropriation or other action that causes damage
to the property or business of the Corporation or an Affiliate, (c) repeated
absences from work such that the Participant is unable to perform his or her
employment or other duties in all material respects, other than due to becoming
Disabled, (d) admission or conviction of, or plea of nolo contendere to, any
felony, or any other crime that, in the reasonable judgment of the Board or
Committee, adversely affects the Corporation’s or an Affiliate’s reputation or
the Participant’s ability to carry out the obligations of his or her employment
or Service, (e) loss of any license or registration that is necessary for the
Participant to perform his or her duties for the Corporation or an Affiliate,
(f) failure to cooperate with the Corporation or an Affiliate in any internal
investigation or administrative, regulatory or judicial proceeding or, (g) act
or omission in violation or disregard of the Corporation’s or an Affiliate’s
policies, including but not limited to the Corporation’s or an Affiliate’s
harassment and discrimination policies and standards of conduct then in effect,
in such a manner as to cause loss, damage or injury to the property, reputation
or employees of the Corporation or an Affiliate. In addition, the Participant’s
Service will be deemed to have terminated for Cause if, after the Participant’s
Service has terminated, facts and circumstances are discovered that would have
justified a termination for Cause. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation or an


1

--------------------------------------------------------------------------------





Affiliate will be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Corporation or an Affiliate.
“Change in Control” means the first to occur of the following:
(a)
The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own 35% or more of the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided that for purposes of this paragraph
(a), the following acquisitions will not be deemed to result in a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Affiliate of
the Corporation or (iv) any acquisition by any corporation or entity pursuant to
a transaction that complies with clauses (A), (B) and (C) of paragraph (c) of
this definition below; and provided further that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 50% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Corporation, such subsequent acquisition will be treated as an acquisition
that causes such Person to own 35% or more of the Outstanding Voting Securities;



(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c)
The approval by the stockholders of the Corporation and consummation of (i) a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Corporation or (ii) the acquisition of
assets or stock of another corporation in exchange for voting securities of the
Corporation (each of (i) and (ii), a “Business Combination”); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, (B) no Person
(excluding any employee benefit plan (or related trust) of the Corporation or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly (except to the extent that such ownership existed prior
to the Business Combination), an amount of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation representing 20% thereof; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(d)
Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

Notwithstanding the foregoing, (i) unless a majority of the Incumbent Board
determines otherwise, no Change in Control will be deemed to have occurred with
respect to a particular Participant if the Change in Control results from
actions or events in which such Participant is a participant in a capacity other
than solely as an Officer, Employee or Director of the Corporation, and (ii) a
Public Offering will not constitute a Change in Control.
“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code will include reference to any successor provision of the
Code.


2

--------------------------------------------------------------------------------





“Committee” means the Compensation Committee of the Board, if any, or such
similar or successor committee appointed by the Board to administer the Plan. If
the Board has not appointed a Committee, including the Compensation Committee of
the Board, to administer the Plan, the Board will function in place of the
Committee as administrator of the Plan and references to the “Committee” herein
shall mean and refer to the Board.
“Corporation” means CBOE Holdings, Inc. or any successor corporation thereto.
“Director” means any individual who is a member of the Board on or after the
Effective Date.
“Disabled” means the Participant:
(a)
becomes unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months; or

(b)
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receives income replacement benefits for a
period of not less than three months under an accident and health plan of the
Corporation or an Affiliate, as applicable.

“Dividend Equivalent Right” means a right to receive, with respect to any
dividends or other distributions on a share of Stock underlying a Restricted
Stock Unit, dividend equivalents on the share of Stock, as though such share of
Stock had been issued and outstanding, fully vested, and held by the Participant
on the record date of payment of such dividends. Subject to Section 7.4,
Dividend Equivalent Rights may be provided in connection with an Award of
Restricted Stock Units under the Plan, but not in connection with an Award of
Restricted Stock or Options.
“Effective Date” has the meaning set forth in Section 10.3 of the Plan.
“Eligible Individual” means any Employee or non-employee Director.
“Employee” means any person treated as a common law employee in the records of
the Corporation or one of its Affiliates. The Corporation shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Corporation’s determination of whether or not the individual is
an Employee, all such determinations by the Corporation shall be final, binding
and conclusive as to such rights, if any, notwithstanding that the Corporation
or any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.
“Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act will include reference to any
successor provision of the Exchange Act.
“Exercise Price” means the purchase price at which an Option may be exercised,
subject to the provisions of Article 5.
“Fair Market Value” means, as of any date:
(a)
if the Stock is readily tradeable on a national or regional securities exchange
or market system, or is quoted on the Over the Counter Bulletin Board (OTCBB),
the Fair Market Value of a share of Stock will be the sales price at close of
the Stock on the Award Date, time of exercise, or other date of calculation (or
on the last preceding trading date if Stock was not traded on such date) as
quoted on such national or regional securities exchange or market system or the
OTCBB (whichever constitutes the primary market for the Stock), as reported by
the Consolidated Tape Association, the OTCBB or such other source as the
Committee deems reliable; or

(b)
if the Stock is not readily tradeable on a national or regional securities
exchange or market system and is not quoted on the OTCBB, the fair market value
as determined in good faith by the Board or the Committee, by the reasonable
application of a reasonable valuation method in accordance with Section 409A and
Treasury Regulation Section 1.409A-1(b)(5)(iv)(B) (or any similar or successor
provision), thereunder, as the Board or the Committee will in its discretion
select and apply at the time of the Award Date, time of exercise, or other date
of calculation.



3

--------------------------------------------------------------------------------





“Incentive Compensation Award” means a cash-denominated award based on the
achievement of Performance Goals, subject to the requirements of Article 11 and
awarded in accordance with the terms of the Plan.
“Insider” means an Officer, Director, or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.
“Insider Trading Policy” means the written policy of the Corporation pertaining
to the purchase, sale, transfer or other disposition of the Corporation’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Corporation or its
securities.
“Non-Qualified Stock Option” means an Option that is not intended to (as set
forth in the Award Agreement) or that does not qualify as an “incentive stock
option” within the meaning of Code Section 422.
“Officer” means any person designated by the Board as an officer of the
Corporation.
“Option” means an option to purchase Stock at an Exercise Price determined on
the Award Date, subject to the applicable provisions of Article 5, awarded in
accordance with the terms and conditions of the Plan.
“Participant” means an Eligible Individual to whom the Committee has made one or
more Awards under the Plan in accordance with Section 4.1 of the Plan.
“Performance Goals” will mean performance goals established by the Committee
prior to the grant of an Award and based on the attainment of one or any
combination of the following, in each case of the Corporation, an Affiliate, or
business unit by or within which the Participant is primarily employed or a
combination thereof, and that are intended to qualify under Section 162(m): (a)
net earnings; (b) operating earnings or income; (c) earnings growth; (d) net
income; (e) net income per share; (f) gross revenue or revenue by pre-defined
business segment; (g) revenue backlog; (h) pre- or post-tax profit margins; (i)
cash flow, including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of cost of capital; (j) earnings
per share; (k) return on stockholders’ equity; (l) stock price; (m) return on
common stockholders’ equity; (n) return on capital; (o) return on assets; (p)
economic value added (income in excess of cost of capital); (q) customer
satisfaction; (r) cost control or expense reduction; (s) ratio of operating
expenses to operating revenues; (t) market share; (u) volume; (v) revenue per
contract; and (w) adjusted pretax income, in each case, absolute or relative to
peer- group comparative.
The Committee also may benchmark Performance Goals under one or more of the
measures described above relative to the performance of other corporations. The
Committee will set such Performance Goals within the time prescribed by Section
162(m). The Committee will have the discretion to adjust targets set for
pre-established performance objectives as it deems appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances in accordance with Section 162(m). If the Committee determines
it is advisable to grant Awards that will not qualify for the performance-based
exception of Section 162(m), the Committee may grant Awards that do not so
qualify.
“Performance Period” means a period of one or more years, as determined by the
Committee.
“Person” means a “person” as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act.
“Plan” means the Second Amended and Restated CBOE Holdings, Inc. Long-Term
Incentive Plan (second amendment and restatement effective February 17, 2016),
as set forth herein, as the same may be further amended, administered or
interpreted from time to time.
“Public Offering” means any sale of any class of the Corporation’s equity
securities pursuant to an effective registration statement under Section 12 of
the Exchange Act filed with the SEC on Form S-1 (or any successor form adopted
by the SEC), provided that the following will not be considered a public
offering: (a) any issuance of common equity securities by the Corporation as
consideration for a merger or acquisition, (b) any issuance of common securities
to employees, directors or consultants of any of the Corporation or any of its
Affiliates as part of an incentive or compensation plan, (c) any issuance of
common equity securities as part of a unit with debt or preferred stock or any
similar structure in which the common equity securities are being offered
primarily as a means of enhancing the Corporation’s ability to sell the debt or
preferred stock and (d) the issuance of Stock by the Corporation upon conversion
of any preferred stock of the Corporation.
“Restricted Stock” means an award of shares of Stock delivered under the Plan
subject to the requirements of Article 6 and such other restrictions as the
Committee deems appropriate or desirable. The restrictions on, and risk of
forfeiture of, Restricted Stock generally will expire on a specified date, upon
the occurrence of an event or achievement of Performance Goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.
“Restricted Stock Unit” means a notional account established pursuant to an
Award granted to a Participant, as described in


4

--------------------------------------------------------------------------------





Article 7, that is (a) valued solely by reference to shares of Stock, (b)
subject to restrictions specified in the Award Agreement, and (c) payable in
Stock or cash, in the Committee’s sole discretion. The restrictions on, and risk
of forfeiture of, Restricted Stock Units generally will expire on a specified
date, upon the occurrence of an event or achievement of Performance Goals, or on
an accelerated basis under certain circumstances specified in the Plan or the
Award Agreement.
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended, and any
guidance issued thereunder by the SEC.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002. A reference to any
provision of the Sarbanes-Oxley Act will include reference to any successor
provision of the Sarbanes-Oxley Act.
“SEC” means the U.S. Securities and Exchange Commission.
“Section 162(m)” means Code Section 162(m), as amended, and any proposed and
final regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.
“Section 409A” means Code Section 409A, as amended, and any proposed and final
regulations and other guidance issued thereunder by the U.S. Department of
Treasury and/or the Internal Revenue Service.
“Securities Act” means the Securities Act of 1933, as amended. A reference to
any provision of the Securities Act will include reference to any successor
provision of the Securities Act.
“Service” means the provision of personal services to the Corporation or its
Affiliates in the capacity of (a) an Employee, (b) a Director, or (c) a
consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Corporation or its Affiliates, a transfer of the Participant
among the Corporation and its Affiliates, or a change in the Corporation or
Affiliate for which the Participant renders such Service, provided in each case
that there is no interruption or termination of the Participant’s Service.
Additionally, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Corporation, provided that if any such leave taken by
a Participant exceeds 90 days, then on the 91st day immediately following such
90-day period, the Participant’s Service shall be deemed to have terminated,
unless the Participant’s right to return to Service is guaranteed by statute or
contract. Notwithstanding the foregoing, unless otherwise designated by the
Corporation, a leave of absence authorized by the Corporation shall be treated
as Service for purposes of determining vesting under the Award Agreement. A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the time that the entity for which the
Participant performs Service ceases to be an Affiliate of the Corporation.
Subject to the foregoing, the Corporation, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of and
reason for such termination.
“Stock” means the “Common Stock” of the Corporation (as defined in Article
Fourth (a)(i) of the Second Amended and Restated Certificate of Incorporation of
the Corporation).
ARTICLE 2
PLAN ADMINISTRATION
Section 2.1 Administration. The Committee will administer the Plan. The
Committee will interpret the Plan and any Award Agreement or other form of
agreement or other document used by the Corporation in the administration of the
Plan or of any Award, and prescribe such rules, regulations, and procedures in
connection with the operation of the Plan, as it deems to be necessary and
advisable for the administration of the Plan consistent with the purposes of the
Plan. Without limiting the foregoing, the Committee will have the authority and
complete discretion to:
(a)
Prescribe, amend, and rescind rules and regulations relating to the Plan and any
Awards;

(b)
Select Eligible Individuals (including members of the Committee) to receive
Awards, as provided in Section 4.1 of the Plan;

(c)
Determine the form and terms of Awards;

(d)
Determine the number of shares of Stock or other consideration subject to
Awards, as provided in Articles 5 through 9 of the Plan;

(e)
Determine whether Awards will be granted singly, in combination or in tandem
with, in replacement of, or as alternatives to, other Awards under the Plan or
grants or awards under any other incentive or compensation plan of the
Corporation;



5

--------------------------------------------------------------------------------





(f)
Construe and interpret the Plan, any Award Agreement in connection with an Award
and any other agreement or document executed pursuant to the Plan;

(g)
Correct any defect or omission, or reconcile any inconsistency in the Plan, any
Award or any Award Agreement;

(h)
Accelerate or, with the consent of the Participant, defer the vesting of any
Award or the exercise date of any Award, subject to the limitations of Section
409A;

(i)
Authorize any person to execute on behalf of the Corporation any instrument
required to effectuate the grant of an Award and delegate to Officers of the
Corporation the authority to perform administrative functions under the Plan
subject to any legal requirements that the Committee as a whole take action with
respect to such function, other than any such delegation that would cause Awards
or other transactions under the Plan to cease to (i) be exempt from Section
16(b) of the Exchange Act, (ii) satisfy the independent director requirements of
the applicable national or regional securities exchange or market system, or
(iii) qualify as “performance-based compensation” under Section 162(m);

(j)
To the extent permissible under Section 141(c) and Section 157(c) of the
Delaware General Corporation Law and other applicable laws, regulations and
stock exchange rules, the Board and the Committee may each, in their discretion,
delegate to another committee or one or more officers of the Corporation, any or
all of the authority and responsibility of the Committee with respect to awards
to Employees who are not subject to Section 16 of the Exchange Act at the time
any such delegated authority or responsibility is exercised. To the extent that
the Board or the Committee has delegated to such other committee or to one or
more officers of the Corporation, the authority and responsibility of the
Committee pursuant to the foregoing, all references to the Committee in the Plan
shall be deemed to refer to such other committee or to such officer or officers;

(k)
Amend, modify, extend, cancel or renew any Award, and authorize the exchange,
substitution, or replacement of Awards, provided that (i) no such amendment,
modification, extension, cancellation, renewal, exchange, substitution, or
replacement will be to the detriment of a Participant with respect to any Award
previously granted without the affected Participant’s written consent, (ii) any
such amendment, modification, extension, cancellation, renewal, exchange,
substitution or replacement must satisfy the requirements for exemption under
Section 409A, and (iii) in no event will the Committee be permitted to reduce
the Exercise Price of any outstanding Option, cancel an Option in exchange for
cash or other Awards, exchange or replace an outstanding Option with a new
Option with a lower Exercise Price, or take any other action that would be a
“repricing” of Options, without stockholder approval, except pursuant to Section
5.2;

(l)
Determine whether a Participant has engaged in the operation or management of a
business that is in competition with the Corporation or any of its Affiliates,
or whether a Participant has violated the restrictive covenants referred to in
Section 10.12; and

(m)
Make all other determinations deemed necessary or advisable for the
administration of the Plan.

The Committee will keep records of action taken at its meetings. A majority of
the Committee will constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, will be the acts of the
Committee.
Section 2.2 Administration with Respect to Insiders. With respect to Eligible
Individuals who are Insiders, at any time that any class of equity security of
the Corporation is registered under Section 12 of the Exchange Act, the Plan
shall be administered in compliance with the requirements, if any, of Rule
16b-3.
Section 2.3 Indemnification. Each person who is or has been a member of the
Committee or the Board, and any individual or individuals to whom the Committee
has delegated authority under this Article 2, will be indemnified and held
harmless in accordance with the Corporation’s Second Amended and Restated
Certificate of Incorporation.


6

--------------------------------------------------------------------------------





ARTICLE 3
AUTHORIZED SHARES
Section 3.1 Shares Available Under the Plan. Subject to adjustment as set forth
in Section 3.2, the maximum number of shares of Stock that may be issued or
delivered and as to which Awards may be granted under the Plan will be equal to
the sum of: (a) 4,248,497 shares of Stock, which were authorized at the time
that the Plan was first adopted by the Board effective January 13, 2010; (b)
3,000,000 shares of Stock; (c) any shares of Stock subject to an Award under the
Plan that expires without being exercised, or is forfeited, canceled, settled or
otherwise terminated without a distribution of Stock to the Participant; (d)
shares of Stock not delivered to the Participant because the Award is exercised
through a reduction of shares subject to the Award (i.e., “net exercised”); and
(e) shares of Stock delivered (either actually or by attestation) to or withheld
by the Corporation in connection with the exercise of an Option awarded under
the Plan, or in payment of any required income tax withholding for the exercise
of an Option or the vesting of Restricted Stock awarded under the Plan. The
shares that may be issued or delivered under the Plan may be either authorized
but unissued shares, repurchased shares, or partly each.
If any Award granted under the Plan is canceled by mutual consent or terminates
or expires for any reason without having been exercised in full, or, if and to
the extent that an Award of Restricted Stock Units is paid in cash rather than
the issuance of shares of Stock, the number of shares subject to such Award (or
in the case of Restricted Stock Units, the number of shares of Stock for which
payment was made in cash) will again be available for purposes of the Plan.
If, in connection with an acquisition of another company or all or part of the
assets of another company by the Corporation or an Affiliate, or in connection
with a merger or other combination of another company with the Corporation or an
Affiliate, the Corporation either (i) assumes stock options or other stock
incentive obligations of such other company, or (ii) grants stock options or
other stock incentives in substitution for stock options or other stock
incentive obligations of such other company, then none of the shares of Stock
that are issuable or transferable pursuant to such stock options or other stock
incentives that are assumed or granted in substitution by the Corporation will
be charged against the limitations set forth in this Section 3.1.
Section 3.2 Adjustment and Substitution of Shares. If a dividend or other
distribution will be declared upon the Stock, payable in shares of Stock, the
number of shares of Stock then subject to any outstanding Award or by reference
to which the amount of any other Award is determined and the number of shares
that may be issued or delivered under the Plan will be adjusted by adding
thereto the number of shares that would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such dividend or distribution.
If the outstanding shares of Stock will be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then the Committee will substitute for each share of
Stock subject to any then-outstanding Award and for each share of Stock, which
may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock is so changed or for which each such
share is exchangeable, provided that in the event of a merger, acquisition or
other business combination of the Corporation with or into another entity, any
adjustment provided for in the applicable agreement and plan of merger (or
similar document) will be conclusively deemed to be appropriate for purposes of
this Section 3.2.
In the case of any adjustment or substitution as provided for in this Section
3.2, the aggregate Exercise Price for all shares subject to each
then-outstanding Option prior to such adjustment or substitution will be the
aggregate Exercise Price for all shares of Stock or other securities (including
any fraction) to which such shares will have been adjusted or which will have
been substituted for such shares. Any new Exercise Price per share will be
carried to at least three decimal places with the last decimal place rounded
upwards.
No adjustment or substitution provided for in this Section 3.2 will require the
Corporation to issue or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities that result from any such
adjustment or substitution will be eliminated and not carried forward to any
subsequent adjustment or substitution.
If any adjustment or substitution would cause a modification, extension or
renewal of an Option within the meaning of Section 409A, the Committee may elect
that such adjustment or substitution not be made but rather will use reasonable
efforts to effect such other adjustment of each then-outstanding Option as the
Committee in its sole discretion will deem equitable and that will not result in
any such modification, extension or renewal under Section 409A.


7

--------------------------------------------------------------------------------





ARTICLE 4
ELIGIBILITY AND AWARDS
Section 4.1 Eligibility. Subject to the provisions of the Plan, the Committee
will have full and final authority, in its discretion, to grant Awards as
described herein and to determine the Eligible Individuals to whom Awards will
be granted.
Section 4.2 Award Agreement. Each Award granted under the Plan will be evidenced
by a written or electronic Award Agreement, in a form approved by the Committee.
Such Award Agreement will be subject to and incorporate the express terms and
conditions, if any, required under the Plan or as required by the Committee for
the form of Award granted and such other terms and conditions as the Committee
may specify, and will be executed by the Chief Executive Officer, the President
(if other than the Chief Executive Officer), or any person designated as an
executive Officer by the Board for Section 16 purposes, on behalf of the
Corporation, and by the Participant to whom such Award is granted. The Board may
at any time and from time to time amend an outstanding Award Agreement in a
manner consistent with the Plan.
Section 4.3 Corporation’s Obligation to Deliver Stock. The obligation of the
Corporation to issue or deliver shares of Stock under the Plan will be subject
to (a) the effectiveness of a registration statement under the Securities Act,
with respect to such shares, if deemed necessary or appropriate by counsel for
the Corporation; (b) the condition that the shares will have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange on which such shares may then be listed; and (c) all other applicable
laws, regulations, rules and orders that may then be in effect.
ARTICLE 5
STOCK OPTIONS
Section 5.1 Grant of Stock Options. The Committee will have authority, in its
discretion, to grant Non-Qualified Stock Options. Options granted under the Plan
will be subject to the following terms and conditions of this Article 5.
Section 5.2 Exercise Price. Subject to adjustment as set forth in Section 3.2,
the Exercise Price will be such price as the Committee, in its discretion, will
determine and set forth in the Award Agreement, except that, the Exercise Price
will not be less than one hundred percent (100%) of the Fair Market Value per
share of Stock covered by the Option as determined on the Award Date.
Section 5.3 Payment of Exercise Price. The Exercise Price will be payable in
full in any one or more of the following ways:
(a)
in cash, check, bank draft, money order or wire transfer payable to the
Corporation;

(b)
by delivery to the Corporation (either by actual delivery or by attestation) of
shares of Stock (which are owned by the Participant free and clear of all liens
and other encumbrances and which are not subject to the restrictions set forth
in Article 6) having an aggregate Fair Market Value on the date of exercise of
the Option equal to the Exercise Price for the shares being purchased;

(c)
by requesting that the Corporation withhold such number of shares of Stock then
issuable upon exercise of the Option as will have an aggregate Fair Market Value
equal to the Exercise Price for the shares being acquired upon exercise of the
Option (and any applicable withholding taxes);

(d)
by a “net exercise” arrangement under which the Corporation will reduce the
number of shares of Stock issued upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate Exercise
Price; provided that the Corporation shall accept a cash or other payment from
the Participant to the extent of any remaining balance of the aggregate Exercise
Price not satisfied by such reduction in the number of whole shares to be
issued; and provided further that shares of Stock will no longer be outstanding
under an Option and will not be exercisable thereafter to the extent that (i)
shares are used to pay the Exercise Price pursuant to the “net exercise,” (ii)
shares are delivered to the Participant as a result of such exercise, and (iii)
shares are withheld to satisfy tax withholding obligations;

(e)
provided that a public market for the Corporation’s Stock exists, and to the
extent permitted by the Sarbanes-Oxley Act:

(i)
through a “same day sale” commitment from the Participant and a broker- dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby the Participant irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased to pay the Exercise Price (or a
larger number of the shares so purchased), and whereby the FINRA Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Corporation (and any excess to the Participant);



8

--------------------------------------------------------------------------------





(ii)
through a “margin” commitment from the Participant and a FINRA Dealer whereby
the Participant irrevocably elects to exercise the Option and to pledge the
shares so purchased to the FINRA Dealer in a margin account as security for a
loan from the FINRA Dealer in the amount of the Exercise Price, and whereby the
FINRA Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Corporation; or

(f)
by any combination of the foregoing.

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share will be paid in
cash. The date of exercise of an Option will be determined under procedures
established by the Committee, and the Exercise Price will be payable at such
time or times as the Committee, in its discretion, will determine. No shares
will be issued or delivered upon exercise of an Option until full payment of the
Exercise Price has been made. When full payment of the Exercise Price has been
made, the Participant will be considered for all purposes to be the owner of the
shares with respect to which payment has been made.
Section 5.4 Exercisability, Expiration, and Term of Options. Subject to this
Section 5.4 and Section 2.1, Options may be exercised at such times, in such
amounts and subject to such restrictions as will be determined by the Committee,
in its discretion. An Option may be exercised (a) at such time as the Option
vests, or (b) if and to the extent set forth in the applicable Award Agreement,
prior to the date on which the Option vests, provided that such Stock obtained
will be subject to the same requirements that are applicable to grants of
Restricted Stock set forth in Article 6 and in the applicable Award Agreement.
After an Option is granted, the Committee, in its sole discretion, may
accelerate the exercisability of the Option. Restrictions and conditions on the
exercise of an Option need not be the same for each Award or for each
Participant.
Each Option will terminate not later than the expiration date specified in the
Award Agreement pertaining to such Option, provided that the expiration date
with respect to an Option shall not be later than the 10th anniversary of its
Award Date.
Except as otherwise provided in the Award Agreement, the vesting conditions on
an Option will lapse upon the date that a Participant dies or becomes Disabled.
Except as otherwise provided in the Award Agreement, a Participant (or his or
her beneficiary, as applicable) must exercise any outstanding Option, if any,
within one year following the Participant’s death or Disability (or by the 10th
anniversary of the Option’s Award Date, if earlier). If the Participant does not
exercise any outstanding Option within one year from the Participant’s death or
Disability (or by the 10th anniversary of the Option’s Award Date, if earlier),
the outstanding Option will be cancelled and forfeited.
Subject to the preceding paragraph, unless otherwise determined by the Committee
and set forth in an Award Agreement or an amendment thereto, following a
Participant’s termination of Service for any reason other than Cause, such
Participant must exercise any outstanding Option, if at all, within 90 days from
the date of termination of Service (or by the 10th anniversary of the Option’s
Award Date, if earlier). If the Participant does not exercise any outstanding
Option within 90 days from the date of termination of Service (or by the 10th
anniversary of the Option’s Award Date, if earlier), the outstanding Option will
be cancelled and forfeited. All Options, including vested Options, will be
cancelled and forfeited immediately upon a Participant’s termination of Service
for Cause.
Notwithstanding any contrary provision of this Section 5.4, if, on the date an
outstanding Option would expire, the exercise of the Option would violate
applicable securities laws, the expiration date applicable to the Option will be
extended to a date that is 30 calendar days after the date the exercise of the
Option would no longer violate applicable securities laws.
ARTICLE 6
RESTRICTED STOCK
Section 6.1 Award. Subject to the terms and provisions of the Plan, the
Committee may award, at any time, shares of Restricted Stock to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals. Restricted Stock also may be received by a
Participant as the result of an exercise of an Option, when such award has not
vested.
Section 6.2 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award shall be made subject to vesting conditions based upon
the satisfaction of such Service requirements, conditions, restrictions or
Performance Goals as the Committee shall establish and set forth in the Award
Agreement. During any period in which shares acquired under a Restricted Stock
Award remain subject to vesting conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of. Except as
otherwise provided in the Award Agreement, the vesting conditions on any shares
of Restricted Stock will expire and the restrictions on shares of Restricted
Stock will lapse upon the date that a Participant dies or becomes


9

--------------------------------------------------------------------------------





Disabled. Upon request by the Corporation, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Corporation any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.
Section 6.3 Termination of Service. Except as otherwise provided in Section 6.2
above, if a Participant’s termination of Service occurs for any reason before
the expiration of the vesting conditions, all shares of Restricted Stock that
remain subject to vesting conditions will be forfeited by the Participant as of
the Participant’s termination of Service, unless the Committee otherwise
determines. In the case of Restricted Stock purchased through the exercise of an
Option, the Corporation will refund the Exercise Price paid on the exercise of
the Option. Such forfeited shares of Restricted Stock will again become
available for award under the Plan.
Section 6.4 Voting Rights; Dividends and Distributions. Except as provided in
this Section 6.4 or the Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to vesting
conditions, the Participant shall have all of the rights of a stockholder of the
Corporation holding shares of Stock, including the right to vote such shares and
to receive all dividends and other distributions paid with respect to such
shares. Unless otherwise provided for in an Award Agreement, for a Restricted
Stock Award based upon the satisfaction of Performance Goals, the Participant
shall be entitled to receive dividends or other distributions during the period
beginning on the date a Restricted Stock Award is granted and ending, with
respect to each share of Stock underlying the Award, on the earlier of the date
the Performance Period is completed or the date on which the Award is
terminated.  Dividends or other distributions paid on a Restricted Stock Award
based upon the satisfaction of Performance Goals will be based on the number of
shares earned by the Participant. However, in the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Corporation as described in
Section 3.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same vesting conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
ARTICLE 7
RESTRICTED STOCK UNIT AWARDS
Section 7.1 Award. Subject to the terms and provisions of the Plan, the
Committee may award, at any time, Restricted Stock Units to any Eligible
Individual in the number and form, and subject to such restrictions on
transferability and other restrictions as the Committee may determine in its
discretion and set forth in the Award Agreement, including without limitation
the achievement of Performance Goals.
Section 7.2 Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to or for the benefit of the Corporation or an Affiliate.
Section 7.3 Vesting. Restricted Stock Unit Awards shall be made subject to
vesting conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or Performance Goals as the Committee shall establish
and set forth in the Award Agreement. Except as otherwise provided in the Award
Agreement, the vesting conditions on any Restricted Stock Unit Award will expire
and the Restricted Stock Unit will become fully vested upon the date that a
Participant dies or becomes Disabled.
Section 7.4 Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Corporation or
of a duly authorized transfer agent of the Corporation).
The Committee, in its discretion, may provide in the Award Agreement evidencing
any Restricted Stock Unit Award that the Participant shall be entitled to
receive Dividend Equivalent Rights during the period beginning on the date a
Restricted Stock Unit Award is granted and ending, with respect to each share of
Stock underlying the Award, on the earlier of the date the Award vests or the
date on which it is terminated. For a Restricted Stock Unit Award based upon the
satisfaction of Performance Goals, the Dividend Equivalent Rights paid will be
based on the number of shares earned by the Participant. However, in the event
of a dividend or distribution paid in shares of Stock or other property or any
other adjustment made upon a change in the capital structure of the Corporation
as described in Section 3.2, any and all new, substituted or additional
securities or other property (other than normal cash dividend equivalents) to
which the Participant may be entitled by reason of the Participant’s Restricted
Stock Unit Award shall be immediately subject to the terms and conditions and
shall be settled in the same manner and at the same time as the Restricted Stock
Unit Award with respect to which such Dividend Equivalent Rights were paid or
adjustments were made.


10

--------------------------------------------------------------------------------





Section 7.5 Effect of Termination of Service. Except as otherwise provided in
Section 7.3 above or by the Committee and set forth in the Award Agreement
evidencing a Restricted Stock Unit Award, if a Participant’s Service terminates
for any reason, whether voluntary or involuntary, then the Participant shall
forfeit any Restricted Stock Units that remain subject to vesting conditions as
of the date of the Participant’s termination of Service.
Section 7.6 Settlement of Restricted Stock Unit Awards. The Corporation shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one share of Stock (and/or any other new, substituted or additional
securities or other property pursuant to an adjustment described in Section 3.2)
for each Restricted Stock Unit then becoming vested or otherwise to be settled
on such date, subject to the withholding of applicable taxes, if any. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A and in accordance with such procedures as the
Committee may specify from time to time, to defer receipt of all or any portion
of the shares of Stock or other property otherwise issuable to the Participant
pursuant to this Section 7.6. Notwithstanding the foregoing, the Committee, in
its discretion, may provide in any Award Agreement for settlement of any
Restricted Stock Unit Award by payment to the Participant in cash of an amount
equal to the Fair Market Value on the vesting date of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section
7.6. Notwithstanding the foregoing, any Stock issued or cash paid to the
Participant in settlement of the Restricted Stock Units will be issued or paid,
as applicable, as soon as administratively practicable following the applicable
vesting date but in no event later than March 15th of the year following such
vesting date (unless such Restricted Stock Unit has been deferred as permitted
by the Committee under this Section 7.6).
ARTICLE 8
CHANGE IN CONTROL
Section 8.1 Accelerated Vesting. Unless otherwise provided for in an Award
Agreement, Awards will be “double-trigger” unless a successor entity cannot or
will not provide a Replacement Award (as defined below), in which case the Award
will revert to “single-trigger” as follows:
Upon a Change in Control, all then-outstanding Awards shall vest in accordance
with paragraphs (a), (b), and (c) below, except (i) as otherwise provided in an
Award Agreement or (ii) to the extent that another Award meeting the
requirements of Section 8.2(a) (a “Replacement Award”) is provided to the
Participant pursuant to Section 3.2 and consistent with Section 409A, to the
extent applicable, to replace such Award (the “Replaced Award”).
(a)
Outstanding Options. Upon a Change in Control in which the Corporation is the
surviving corporation, a Participant’s then-outstanding Options that are not
vested shall immediately become fully vested (and, to the extent applicable, all
performance conditions shall be deemed satisfied as if target performance were
achieved) and exercisable over the exercise period set forth in the applicable
Award Agreement. Upon a Change in Control in which the Corporation is not the
surviving corporation, a Participant’s then-outstanding Options shall become
fully vested and exercisable for such period of time prior to the Change in
Control as is deemed fair and equitable by the Committee and shall terminate at
the effective time of the Change in Control. The Committee shall provide written
notice of the period of accelerated exercisability of Options to all affected
Participants. The exercise of any Option whose exercisability is accelerated as
provided in this paragraph (a) shall be conditioned upon the consummation of the
Change in Control and shall be effective only immediately before such
consummation. Alternatively, the Committee may elect to cancel such Options and
pay the Participant an amount of cash (less normal withholding taxes) equal to
the excess of (i) the value, as determined by the Committee, of the
consideration (including cash) received by the holder of a share of Stock as a
result of the Change in Control (or if the Corporation's stockholders do not
receive any consideration as a result of the Change in Control, the Fair Market
Value of a share of Stock on the day immediately prior to the Change in Control)
over (ii) the per-share Exercise Price of such Option, multiplied by the number
of shares of Stock subject to such Award. No payment shall be made to a
Participant for any Option if the Exercise Price for such Option exceeds the
value, as determined by the Committee, of the consideration (including cash)
received by the holder of a share of Stock as a result of the Change in Control.

(b)
Outstanding Awards, other than Options, Subject Solely to a Service Vesting
Condition. Upon a Change in Control, a Participant’s then-outstanding Awards,
other than Options, that are not vested and as to which vesting depends solely
on the satisfaction of a service obligation by the Participant to the
Corporation or any Affiliate shall become fully vested and shall be settled in
cash, Stock or a combination thereof, as determined by the Committee, within 30
days following such Change in Control (except to the extent that settlement of
the Award must be made pursuant to its original schedule in order to comply with
Section 409A).



11

--------------------------------------------------------------------------------





(c)
Outstanding Awards, other than Options, Subject to a Performance Vesting
Condition. Upon a Change in Control, a Participant’s then-outstanding Awards,
other than Options, that are not vested and as to which vesting depends upon the
satisfaction of one or more performance conditions shall immediately vest and
all performance conditions shall be deemed satisfied at the greater of target
performance or the level of performance actually achieved as of the date of the
Change in Control (with similar performance assumed to be achieved through the
remainder of the performance period) and shall be settled in cash, Stock or a
combination thereof, as determined by the Committee, within 30 days following
such Change in Control (except to the extent that settlement of the Award must
be made pursuant to its original schedule in order to comply with Section 409A).

Section 8.2 Replacement Awards.
(a)
An Award shall meet the conditions of this Section 8.2 (and hence qualify as a
Replacement Award) if: (i) it is of the same type as the Replaced Award
(provided, however, that the Replacement Award may be of a different type as the
Replaced Award if such Replacement Award has been approved by the Committee, as
constituted immediately prior to the Change in Control); (ii) it has an
intrinsic value at least equal to the value of the Replaced Award; (iii) it
relates to publicly traded equity securities of the Corporation or its successor
following the Change in Control or another entity that is affiliated with the
Corporation or its successor following the Change in Control; (iv) its terms and
conditions comply with Section 8.2(b); and (v) its other terms and conditions
are not less favorable to the Participant than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation or assumption of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 8.2(a) are satisfied
shall be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion. Without limiting the generality of the
foregoing, the Committee may determine the value of Replaced Awards and
Replacement Awards that are Options by reference to either their intrinsic value
or their fair value.

(b)
Upon a termination of Service of a Participant after a Change in Control, other
than for Cause, all Replacement Awards held by the Participant shall become
fully vested and free of restrictions and in the case of Replacement Awards in
the form of (i) Options shall be fully exercisable and shall remain exercisable
in accordance with their terms, (ii) Awards with one or more performance-based
vesting conditions for performance measurement periods not yet ended at the date
of termination shall be deemed to be satisfied at the greater of target
performance or the level of performance actually achieved as of the date of
termination of Service (with similar performance assumed to be achieved through
the remainder of the performance period) and shall be paid upon or within 60
days of such termination of Service, (iii) Awards (other than Options) with only
service-based vesting conditions shall be paid upon or within 60 days of such
termination of Service. Notwithstanding the foregoing, with respect to any Award
that is considered deferred compensation subject to Section 409A, payment shall
be made pursuant to the Award’s original schedule in order to comply with
Section 409A.

Section 8.3 Excess Parachute Payment. In the event that any acceleration of
vesting pursuant to an Award and any other payment or benefit received or to be
received by a Participant would subject the Participant to any excise tax
pursuant to Code Section 4999 due to the characterization of such acceleration
of vesting, payment or benefit as an excess parachute payment under Code Section
280G, the Participant may elect, in his or her sole discretion, to reduce the
amount of any acceleration of vesting called for under the Award in order to
avoid such characterization. To aid the Participant in making any election made
under this Section 8.3, no later than the date of the occurrence of any event
that might reasonably be anticipated to result in an excess parachute payment to
the Participant, the Corporation shall request a determination in writing by
independent experts selected by the Corporation. As soon as practicable
thereafter, the independent experts shall determine and report to the
Corporation and the Participant the amount of such acceleration of vesting,
payments and benefits that would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the independent experts may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Corporation and the Participant shall furnish
to the independent experts such information and documents as the experts may
reasonably request in order to make their required determination. The
Corporation shall bear all fees and expenses the independent experts may
reasonably charge in connection with their services contemplated by this Section
8.3, and any excise tax, income tax, interest, or penalties imposed on the
Participant as a result of a successful Internal Revenue Service claim that,
contrary to the determination and report of the independent experts, the
Participant must pay an excise tax under Code Section 4999 due to the
characterization of such acceleration of vesting, payment or benefit as an
excess parachute payment under Code Section 280G.


12

--------------------------------------------------------------------------------





ARTICLE 9
CERTIFICATES FOR AWARDS OF STOCK
Section 9.1 Stock Certificates. Except as otherwise provided in this Section
9.1, each Participant entitled to receive shares of Stock under the Plan will be
issued a certificate for such shares. Such certificate will be registered in the
name of the Participant and will bear an appropriate legend reciting the terms,
conditions and restrictions, if any, applicable to the Stock and will be subject
to appropriate stop-transfer orders. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange or
market system. If the issuance of shares under the Plan is effected on a
non-certificated basis, the issuance of shares to a Participant will be
reflected by crediting (by means of a book entry) the applicable number of
shares of Stock to an account maintained by the Corporation in the name of such
Participant, which account may be an account maintained by the Corporation for
such Participant under any dividend reinvestment program offered by the
Corporation. The Committee may require, under such terms and conditions as it
deems appropriate or desirable, that the certificates for Restricted Stock
delivered under the Plan be held in custody by a bank or other institution, or
that the Corporation may itself hold such shares in custody until the vesting
conditions expire or until restrictions thereon otherwise lapse, and may
require, as a condition of any receipt of Restricted Stock, that the recipient
will have delivered a stock power endorsed in blank relating to the Restricted
Stock. Certificates for shares of unrestricted Stock may be delivered to the
Participant after, and only after, the vesting conditions will have expired
without forfeiture in respect of such shares of Restricted Stock.
Section 9.2 Compliance With Laws and Regulations. The grant of Awards and the
issuance of shares of Stock pursuant to an Award shall be subject to compliance
with all applicable requirements of Federal, state, local and non-U.S. law with
respect to such securities and the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, no Award may be
exercised or shares of Stock issued pursuant to an Award unless (a) a
registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Corporation, the
shares issuable pursuant to the Award may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. The inability of the Corporation to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Corporation’s legal counsel to
be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Corporation of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Corporation may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Corporation.
Section 9.3 Restrictions. All certificates for shares of Stock delivered under
the Plan (and all non-certificated shares credited to a Participant’s account as
provided in Section 9.1) also will be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange or quotation
system upon which the Stock is then listed and any applicable Federal, state or
non-U.S. securities laws; and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions. The foregoing provisions of this Section 9.3 will not be effective
if and to the extent that the shares of Stock delivered under the Plan are
covered by an effective and current registration statement under the Securities
Act, or if and so long as the Committee determines that application of such
provisions is no longer required or desirable. In making such determination, the
Committee may rely upon an opinion of counsel for the Corporation.
Section 9.4 Rights of Stockholders. Except as otherwise provided herein, no
Participant awarded an Option or Restricted Stock Unit will have any right as a
stockholder with respect to any shares subject to such Award prior to the date
of issuance to him or her of a certificate or certificates for such shares, or
if applicable, the crediting of non-certificated shares to an account maintained
by the Corporation in the name of such Participant. No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such shares are issued, except as provided in Sections 3.2, 6.4,
7.4, or another provision of the Plan.
ARTICLE 10
MISCELLANEOUS
Section 10.1 Effect of the Plan on the Rights of Employees and Employer. Neither
the adoption of the Plan nor any action of the Board or the Committee pursuant
to the Plan will be deemed to give any Eligible Individual any right to be
granted an Award and nothing in the Plan, in any Award granted under the Plan or
in any Award Agreement will confer any right to any Participant to continue in
the employment of the Corporation or any Affiliate or to continue to be retained
to provide Services to the Corporation or any Affiliate as a Director, or
consultant or interfere in any way with the rights of the Corporation or any
Affiliate to terminate a Participant’s Service at any time.


13

--------------------------------------------------------------------------------





Section 10.2 Amendment. The Board specifically reserves the right to alter and
amend the Plan at any time and from time to time and the right to revoke or
terminate the Plan or to suspend the granting of Awards pursuant to the Plan;
provided that no such alteration, amendment, revocation, termination, or
suspension will terminate any outstanding Award theretofore granted under the
Plan, unless there is a liquidation or a dissolution of the Corporation; and
provided further that no such alteration or amendment of the Plan will, without
prior stockholder approval (a) increase the total number of shares of Stock that
may be issued or delivered under the Plan; (b) make any changes in the class of
Eligible Individuals; (c) extend the period set forth in the Plan during which
Awards may be granted; or (d) make any changes that require stockholder approval
under the rules and regulations of any securities exchange or market on which
the Stock is traded. No alteration, amendment, revocation or termination of the
Plan or suspension of any Award will materially adversely affect, without the
written consent of the holder of an Award theretofore granted under the Plan,
the rights of such holder with respect to such Award. The Committee may not
amend any Award to extend the exercise period beyond a date that is later than
the earlier of the latest date upon which the Award could have expired by its
original terms under any circumstances or the 10th anniversary of the original
date of grant of the Award, or otherwise cause the Award to become subject to
Section 409A.
Section 10.3 Effective Date and Duration of Plan. The Plan was first adopted by
the Board effective January 13, 2010. The Plan was amended and restated
effective February 8, 2011. The Plan was further amended and restated by the
second amendment and restatement effective February 17, 2016 (the “Effective
Date”) provided that the Corporation’s stockholders approve such amendment of
the Plan within one year of that date. The Plan will remain in effect until the
earliest of the date (a) all shares authorized to be issued or transferred
hereunder have been issued or transferred (b) the Plan is terminated by the
Board, or (c) the 10th anniversary of the Effective Date, and will continue in
effect thereafter with respect to any Awards outstanding at the time of such
termination.
Section 10.4 Unfunded Status of Plan. The Plan will be unfunded. The Corporation
will not be required to establish any special or separate fund nor to make any
other segregation of assets to assume the payment of any benefits under the
Plan. With respect to any payments not yet made to a Participant pursuant to an
Award, nothing contained in the Plan or any Award will give any such Participant
any rights that are greater than those of a general unsecured creditor of the
Corporation, provided that the Committee may authorize the creation of trusts or
make other arrangements to meet the Corporation’s obligations under the Plan to
deliver cash, shares or other property pursuant to any Award, which trusts or
other arrangements will be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.
Section 10.5 Tax Withholding. Whenever the Corporation proposes or is required
to distribute Stock under the Plan, the Corporation may require the recipient to
remit to the Corporation an amount sufficient to satisfy any Federal, state,
local and non-U.S. tax withholding requirements prior to the delivery of any
certificate for such shares or, in the discretion of the Committee, the
Corporation may withhold from the shares to be delivered the number of shares
sufficient to satisfy all or a portion of the minimum tax withholding obligation
(or, in the discretion of the Corporation, to satisfy up to the maximum tax
withholding obligation as may be permitted under applicable accounting standards
that would not result in an Award otherwise classified as an equity award under
FASB Accounting Standards Codification Topic 718 to be classified as a liability
award under FASB Accounting Standards Codification Topic 718 as a result of the
withholding of Stock with a Fair Market Value in excess of the minimum statutory
tax withholding obligation). Whenever payments under the Plan are to be made in
cash, such payments may be net of an amount sufficient to satisfy any Federal,
state, local and non-U.S. tax withholding requirements.
Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to pay any withholding taxes in shares of
Stock, provided that the Participant, by accepting the Award will be deemed to
instruct and authorize the Corporation or its delegatee for such purpose to sell
on his or her behalf a whole number of shares of Stock from those shares of
Stock issuable to the Participant in payment of vested shares of Restricted
Stock or Restricted Stock Units as the Corporation or its delegatee determines
to be appropriate to generate cash proceeds sufficient to satisfy the minimum
tax withholding obligation (or, in the discretion of the Corporation, to satisfy
up to the maximum tax withholding obligation). This direction and authorization
is intended to comply with the requirements of Rule 10b5- 1(c)(1)(i)(B) of the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) of the Exchange Act. Such shares will be sold on the day the
Restricted Stock or Restricted Stock Units become vested, which is the date the
tax withholding obligation arises, or as soon thereafter as practicable. Unless
otherwise provided by the Committee, the Participant will be responsible for all
brokerage fees and other costs of sale, and the Participant will agree to
indemnify and hold the Corporation harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed the Participant’s tax withholding obligation (e.g., because of the need
to sell whole shares), the Corporation or its delegatee may pay such excess in
cash to the Participant through payroll. The Corporation is under no obligation
to arrange for such sale at any particular price. The Participant agrees to pay
to the Corporation as soon as practicable, including through additional payroll
withholding, any amount of the tax withholding obligation that is not satisfied
by the sale of shares described above.


14

--------------------------------------------------------------------------------





Section 10.6 Benefits. Amounts received under the Plan are not to be taken into
account for purposes of computing benefits under other plans.
Section 10.7 Successors and Assigns. The terms of the Plan will be binding upon
the Corporation and its successors and assigns.
Section 10.8 Headings. Captions preceding the sections hereof are inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision hereof.
Section 10.9 Applicable Laws, Rules and Regulations. The Plan and the grant of
Awards will be subject to all applicable Federal, state, local and non-U.S.
laws, rules and regulations and to such approval by any government or regulatory
agency as may be required.
Section 10.10 Governing Law. To the extent not preempted by Federal law, the
Plan, any Award Agreement, and documents evidencing Awards or rights relating to
Awards will be construed, administered and governed in all respects under and by
the laws of the State of Delaware, without giving effect to its conflict of laws
principles. If any provision of the Plan will be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), the
Plan will be exclusively in the courts in the State of Illinois, County of Cook,
including the Federal Courts located therein (should Federal jurisdiction
exist).
Section 10.11 Beneficiary Designation. Each Participant may name, from time to
time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case the
Participant should die or become Disabled before receiving any or all of his or
her Plan benefits. Each beneficiary designation will revoke all prior
designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Award Agreement.
Section 10.12 Forfeiture Events.
(a)
The Committee may specify in the Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
Service for Cause or any act by a Participant, whether before or after
termination of Service, that would constitute Cause for termination of Service.

(b)
The Award Agreement may provide that, notwithstanding any other provision of the
Plan to the contrary, if the Participant breaches the non-compete, non-
solicitation, non-disclosure or other restrictive covenants of the Award
Agreement, whether during or after termination of Service, in addition to any
other penalties or restrictions that may apply under any employment agreement,
state law, or otherwise, the Participant will forfeit:

(i)
any and all Awards granted to him or her under the Plan, including Awards that
have become vested and exercisable; and/or

(ii)
the profit the Participant has realized on the exercise of any Options, which is
the difference between the Exercise Price and the Fair Market Value of the
Option that the Participant exercises after terminating Service and within the
six-month period immediately preceding the Participant’s termination of Service
(the Participant may be required to repay such difference to the Corporation).

Section 10.13 Notice. Any notice or other communication required or permitted
under the Plan must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given (a) when delivered personally or,
(b) if mailed, three days after the date of deposit in the U.S. mail or, (c) if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Corporation should be sent to CBOE Holdings, Inc., 400 South
LaSalle Street, Chicago, Illinois 60605, Attention: General Counsel. Notice to
the Participant should be sent to the address set forth on the Corporation’s
records. Either party may change the address to which the other party must give
notice under this Section 10.13 by giving the other party written notice of such
change, in accordance with the procedures described above.
Section 10.14 Awards Not Transferable. Except as otherwise provided in the Award
Agreement, no Option, Restricted Stock Award, or Restricted Stock Unit (or the
right to receive shares of Stock under such Award) may be sold, transferred,
exchanged, pledged, assigned, garnished, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.


15

--------------------------------------------------------------------------------





The Committee may require, in its discretion, a Participant’s guardian or legal
representative to supply it with the evidence the Committee deems necessary to
establish the authority of the guardian or legal representative to act on behalf
of the Participant. The Award Agreement for a grant of Non-Qualified Stock
Options may permit or may be amended to permit the Participant who received the
Option, at any time prior to the Participant’s death, to assign all or any
portion of the Option granted to him or her to (a) the Participant’s spouse or
lineal descendants; (b) the trustee of a trust for the primary benefit of the
Participant, the Participant’s spouse or lineal descendants, or any combination
thereof; (c) a partnership of which the Participant, the Participant’s spouse
and/or lineal descendants are the only partners; (d) custodianships for lineal
descendants under the Uniform Transfers to Minors Act or any other similar
statute; or (e) upon the termination of a trust by the custodian or trustee
thereof or the dissolution or other termination of the family partnership or the
termination of a custodianship under the Uniform Transfers to Minors Act or
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive
Options held in trust, partnership or custody. In such event, the spouse, lineal
descendant, trustee, partnership or custodianship will be entitled to all of the
Participant’s rights with respect to the assigned portion of such Option, and
such portion of the Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related Award Agreement. Any such assignment will be permitted only if (i)
the Participant does not receive any value or consideration thereof and (ii) the
assignment is expressly permitted by the applicable Award Agreement. The
Committee’s approval of the Award Agreement with assignment rights will not
require the Committee to include such assignment rights in the Award Agreement
with any other Participant. Any such assignment will be evidenced by an
appropriate written document executed by the Participant, and the Participant
will deliver a copy thereof to the Committee on or prior to the effective date
of the assignment. An assignee or transferee of an Option must sign an agreement
with the Corporation to be bound by the terms of the applicable Award Agreement.
Section 10.15 Awards to Non-U.S. Nationals and Employees Outside the U.S.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Corporation or an Affiliate
operates or has Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:
(a)
Determine which Affiliates shall be covered by the Plan;

(b)
Determine which Employees and Directors outside the U.S. are eligible to
participate in the Plan;

(c)
Modify the terms and conditions of any Award granted to Employees or Directors
outside the U.S. to comply with applicable non-U.S. laws and/or to facilitate
the operation and administration of Awards and the Plan;

(d)
Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Section 10.16 Compliance With Section 409A. Notwithstanding any provision of the
Plan to the contrary, the Plan is, and all Awards made under the Plan are,
intended to comply with Section 409A, including the exceptions for stock rights,
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be construed, interpreted and administered accordingly.
If any provision of the Plan or the Award Agreement needs to be revised to
satisfy the requirements of Section 409A, then such provision shall be modified
or restricted to the extent and in the manner necessary to be in compliance with
such requirements of Section 409A and any such modification will attempt to
maintain the same economic results as were intended under the Plan and Award
Agreement. The Corporation cannot guarantee that the Awards, payments and
benefits that may be made or provided under the Plan will satisfy all applicable
provisions of Section 409A. Payments made to a Participant under the Plan or the
Award Agreement in error shall be returned to the Corporation and do not create
a legally binding right to such payments.
Section 10.17 Severability. If any provision of the Plan or any Award Agreement
is determined to be invalid, illegal or unenforceable in any jurisdiction, or as
to any person, or would disqualify the Plan or any Award Agreement under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the Committee’s determination, materially altering
the intent of the Plan or the Award Agreement, such provision shall be stricken
as to such jurisdiction, person or Award Agreement, and the remainder of the
Plan and any such Award Agreement shall remain in full force and effect.
Section 10.18 Employment Agreement. Notwithstanding any provision of the Plan or
an Award Agreement to the contrary, to the extent an employment agreement
between a Participant and the Corporation or an Affiliate provides vesting terms
with respect to an Award that are more favorable to the Participant than those
set forth in the Plan or an Award Agreement, the vesting terms in such
employment agreement shall control.


16

--------------------------------------------------------------------------------





ARTICLE 11
INCENTIVE COMPENSATION AWARDS
Section 11.1 Incentive Compensation Awards. In addition to any other Awards
under the Plan, the Committee may make Incentive Compensation Awards to
Employees, based on the achievement of Performance Goals. The Committee may
specify, at the time of grant of an Incentive Compensation Award (other than an
Option) to a Participant who is then a “Covered Employee” (as that term is
defined in Section 162(m)(3) or any successor provision), or may be a Covered
Employee as of the end of the tax year in which the Corporation would claim a
tax deduction in connection with such Incentive Compensation Award, that all or
any portion of such Award is intended to satisfy the requirements for qualified
performance-based compensation under Section 162(m). With respect to each
Incentive Compensation Award, the Committee shall establish, in writing, that
the vesting and/or payment pursuant to the Incentive Compensation Award shall be
conditioned on the attainment of specified Performance Goals selected by the
Committee for the specified Performance Period. The Committee shall take such
action no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which
twenty-five percent (25%) of the Performance Period has elapsed and, in any
event, at a time when the outcome of the Performance Goals remain substantially
uncertain.
Section 11.2 Payout of Incentive Compensation Awards. Except as provided in the
applicable Award Agreement, a Participant must remain continuously in Service
with the Corporation or an Affiliate through the last day of the Performance
Period to be eligible to receive a payout of the Incentive Compensation Award.
Unless the Committee specifies otherwise in the Award Agreement, payout of the
Incentive Compensation Award will be made in cash. If permitted by the
Committee, the Participant may elect, consistent with the requirements of
Section 409A and in accordance with such procedures as the Committee may specify
from time to time, to defer receipt of all or any portion of the Incentive
Compensation Award otherwise payable to the Participant pursuant to this
Section. A Participant who terminates employment before the end of the
Performance Period will forfeit his or her Incentive Compensation Award;
provided that, if the Participant’s employment terminated due to the
Participant’s death or becoming Disabled, the Committee may approve, in its sole
discretion, a pro rata payout to such Participant.
Section 11.3 Committee Certification and Authority. After the completion of each
Performance Period, the Committee shall certify the extent to which any
Performance Goal has been satisfied, and the amount payable as a result thereof,
prior to payment, settlement or vesting of any Incentive Compensation Award
subject to this Article 11. Notwithstanding any provision of the Plan, with
respect to any Incentive Compensation Award subject to this Article 11, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award. The Committee shall have the power to impose such other restrictions
on Incentive Compensation Awards subject to this Article 11 as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m).
Section 11.4 Annual Award Limits. Unless and until the Committee determines that
an Award to a Participant shall not be designed to qualify as “qualified
performance-based compensation”, as described under Section 162(m), the
following limits (each an “Annual Award Limit” and, collectively, “Annual Award
Limits”), as adjusted pursuant to Section 3.2, shall apply to grants of such
Awards under this Plan:
(a)
Options. The maximum aggregate number of shares of Stock subject to Options
granted to any one Participant in any one calendar year shall be 1,000,000
shares, determined as of the date of grant.

(b)
Restricted Stock and Restricted Stock Units. The maximum aggregate number of
shares of Stock subject to Restricted Stock and Restricted Stock Units granted
to any one Participant in any one calendar year shall be 500,000 shares,
determined as of the date of grant.

(c)
Incentive Compensation Award and other cash-based Awards. The maximum aggregate
amount that may be paid to any Participant in any calendar year under an
Incentive Compensation Award or any other Award that is payable or denominated
in cash, in each case that the Committee has determined shall be designed to
qualify as qualified performance-based compensation, shall be $5,000,000
determined as of the date of payout (for avoidance of doubt, this limit applies
in the aggregate to all forms of Awards subject to this clause (c)). The
foregoing maximum shall apply to any Performance Period that is equal to a
fiscal year of the Corporation, which maximum shall be adjusted to the
corresponding fraction or multiple of that amount for any Performance Period of
a different duration. To the extent that any form of Award subject to this
clause (c) is to be settled in shares of Stock, either pursuant to the
discretion of the Committee or at the election of the applicable Participant,
compliance with the limit established by this clause (c) shall be determined by
calculating the dollar value of the shares of Stock to be issued in settlement
based on the Fair Market Value of such shares of Stock as of the applicable
settlement date.



17

--------------------------------------------------------------------------------





(d)
Section 162(m) Bonus Pool. At the determination of the Committee, within the
first ninety (90) days of the respective Performance Period, the Committee may
adopt a Section 162(m) cash bonus pool, based upon a designated percentage of
one of the financial measures included in the definition of “Performance Goals”
(e.g., 3% of adjusted pretax income). Such adoption shall include an allocation
of the cash bonus pool to Participants who are bonus pool participants for that
Performance Period (totaling no more than 100% of the pool). At the end of the
Performance Period, the Committee will verify the actual pool dollars and may
exercise negative (but not positive) discretion in the determination of the
actual bonus to be paid to each respective bonus pool participant for that
Performance Period; provided, however, the allocation shall satisfy the maximum
limits set forth in clause (c) above.

--------------------------




18